Citation Nr: 0844938	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  03-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The veteran served on active duty from June 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board remanded the case for further development in June 
2004, and the case was subsequently returned to the Board for 
appellate review.  In January 2008, the Board issued a 
decision, which in pertinent part, denied the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an August 2008 Order, the 
Court vacated the January 2008 Board decision denying that 
issue and remanded the matter to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To ensure compliance with a remand.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

As pointed out by the parties to the Joint Motion, the Board 
remanded the case in June 2004, in pertinent part, to afford 
the veteran a VA examination to determine his current 
psychiatric diagnosis.  However, the veteran has not been 
provided such an examination.  

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the veteran's claim so that the 
he may be afforded a VA examination to ascertain the nature 
and etiology of any and all psychiatric disorders that may be 
present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a 
psychiatric examination to determine 
the nature and etiology of any and all 
psychiatric disorders that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but 
should include psychological testing 
including PTSD sub scales.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to identify all current 
psychiatric disorders.  He should also 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  

For each current psychiatric disorder 
that is identified other than PTSD, the 
examiner should state whether it is at 
least as likely as not that the current 
disorder is causally or etiologically 
related to the veteran's military 
service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO.
The RO should provide the examiner the 
summary of any verified stressors, and 
the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
8claims file, or in the alternative, 
the claims file, must be made available 
to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




